 

Exhibit 10.5

 

BioRestorative Therapies, Inc.

40 Marcus Drive, Suite One

Melville, New York 11747

 

  May 30, 2018

 

Mr. Mark Weinreb

40 Marcus Drive, Suite One

Melville, New York 11747

 

Dear Mr. Weinreb:

 

Reference is made to the Executive Employment Agreement, dated as of March 9,
2015, between BioRestorative Therapies, Inc. (the “Company”) and you (the
“Executive”), as amended (the “Employment Agreement”). All capitalized terms
used and not defined herein shall have the meanings ascribed to them in the
Employment Agreement.

 

Pursuant to the Employment Agreement, the Executive is entitled to receive an
annual bonus of up to 50% of his Per Annum Salary based upon the satisfaction of
certain performance goals.

 

The parties agree that the performance goals for the year ended December 31,
2017 were not satisfied and that, accordingly, no bonus was payable for such
year. The parties agree further that the performance goals for the year ending
December 31, 2018, and the bonus amount payable with respect thereto, are as set
forth on Schedule A attached hereto.

 

Except as amended hereby, the Employment Agreement shall continue in full force
and effect in accordance with its terms.

 

  Very truly yours,       BioRestorative Therapies, Inc.         By:       Mandy
Clyde     Vice President of Operations       Agreed:                 Mark
Weinreb    

 

   

   

 

SCHEDULE A

 

2018 Bonus Milestones:

 

  ● $72,000 in the event the Company receives financing in a sufficient amount
to commence and complete its U.S. Phase 2 clinical trial with respect to
BRTX-100 (the “Clinical Trial”), or the Company enters into a license agreement
with respect to BRTX-100 and the commencement and completion of the Clinical
Trial, which license agreement provides for the payment of a license fee and
royalties to the Company;         ● $56,000 in the event the Company establishes
a new commercial, research or other strategic relationship (other than with
respect to its brtx-DISC Program) that materially advances the Company’s
prospects and pursuant to which the Company receives an equity investment of at
least $1,000,000;         ● $40,000 in the event the Company enters into
agreements with at least five (5) sites with regard to their participation in
the Clinical Trial;         ● $32,000 in the event the Company’s common stock is
listed on Nasdaq or a comparable exchange.

 

It is understood and agreed that each of the foregoing milestones must be
achieved by December 31, 2018 in order for the Executive to be entitled to
receive the Bonus amount. In addition, the Executive must have remained
continuously employed with the Company through the date on which a particular
milestone is satisfied in order for the Executive to be entitled to receive the
particular Bonus amount. The Executive acknowledges and agrees that the Company
is under no obligation to approve the pursuit of, or pursue, any of the
milestones set forth above. Any issue as to whether any of the foregoing
milestones have been satisfied shall be determined by the Company in its sole
discretion.

 

   

   

 